DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talish et al. (Pub. No.: US 2007/0219470 A1); hereinafter referred to as “Talish”, in view of Uryash et al. (Pub. No.: US 2014/0163439 A1); hereinafter referred to as “Uryash”.
Regarding claims 1, 20, and 21, Talish discloses a method of employing a regulatory device to provide stimulation therapy to a user, comprising: applying, to an area of a body of a user, a regulatory device (e.g. see figure 1); detecting, on the regulatory device, an input (e.g. see [0032]); and responsive to the input, generating with the regulatory device a therapeutic stimulation in the form of vibrational output applied to the area of the body of the user (e.g. see figures 2A, 2B, steps 2A, 2B, [0027]-[0028], “vibrational assembly 102”).
Talish discloses therapeutic vibrational stimulation (e.g. see [0027]-[0028]) but it is in a higher frequency range (e.g. see [0029]) than disclosed by the applicant.  Uryash teaches it is known to use therapeutic stimulation comprising a combination of oscillations that include at least a main oscillation at a first frequency in the range of about 20-300 Hz and a modulation oscillation at a second frequency different than the first frequency in the range of about 0.01-10 Hz that together form a beat output as disclosed in [0091] (“variant Higher powered therapeutic transducer 11 preferably contains a high powered, high fidelity linear stepper motor (capable of emitting relatively forceful, complex oscillatory wave shapes), to provide application of the bass frequency aspects of the selected musical audio waveform (i.e. at or below about 300 Hz) at a relatively increased displacement amplitude or stroke length--such as up to at least 1 mm and up to more preferably 2 mm or (for larger patients) 4 mm. This provides an extra strong vibratory response (seen again as the oscillatory wave-fronts 120 emanating from sleeve 53, at the position of the left brachial artery) to enable preferred significant compression and decompression of the brachial artery via the bass frequencies of the musical waveform. Processor 90 also inputs to variant higher powered therapeutic transducer 11 a base frequency sine wave amplitude modulator of 8 Hz (approximating a resonance frequency of the heart) which acts on the bass frequency musical carrier wave--whereby the 8 Hz sine wave is additionally applied during times of musical silence”) to provide the predictable results of added enjoyment of the combined tactile with correlated listening experience (e.g. see [0100]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the frequency ranges taught by Uryash in the system/method of Talish, since said modification would provide the predictable results of added enjoyment of the combined tactile with correlated listening experience.
Regarding claim 3, Talish discloses the input comprises a physiological parameter of the user (e.g. see [0032], [0038]).
Regarding claim 4, Talish discloses detecting with the regulatory device one or more current physical parameters of the user; and analyzing the one or more current physical parameters to determine a physiological state of the user (e.g. see [0032], [0038]).
Regarding claim 16, Talish discloses identifying a specific customization stimulation from among the plurality of customization stimulations as being closest to very arousing on the arousal scale; and when generating the therapeutic stimulation, generating the specific customization stimulation as the therapeutic stimulation (e.g. see [0049]-[0052]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talish and Uryash in view of Kitov (Pub. No.: US 2003/0083599 A1).
Regarding claim 2, Talish and Uryash disclose the regulatory device further comprises electrodes (e.g. see figure 2B step 3B of Talish) but is silent as to the therapeutic stimulation further comprises an electrical output in the form of a pulse-width-modulation waveform. Kitov teaches that it is known to use such a modification as set forth in [0048] to provide a convenient and effective alternative to professional but cumbersome equipment (e.g. see [0006]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a pulse-width-modulation waveform as taught by Kitov in the system/method of Talish and Uryash, since said modification would provide the predictable results of a convenient and effective alternative to professional but cumbersome equipment (e.g. see [0006]).
Claims 5, 6, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talish and Uryash in view of Holloway (Pub. No.: US 2012/0149973 A1).
Regarding claims 5 and 6, Talish and Uryash disclose the claimed invention but are silent as to detecting with the regulatory device the one or more current physical parameters of the user comprises detecting a heartbeat signal that is representative of a heartbeat of the user; the method further comprises deriving, at least in part from the heartbeat signal, values of the user that are representative of sympathetic or parasympathetic nervous system activity of the user; and determining the physiological state of the user comprises using the values derived from the heartbeat signal over a period of time to determine a stress level of the user and detecting with the regulatory device the one or more current physical parameters of the user comprises detecting a Galvanic Skin Response (GSR) signal that is representative of a galvanic skin response in the skin of the user; and determining the physiological state of the user comprises identifying when a change in the GSR signal is detected over a period of time. Holloway teaches that it is known to use such a modification as set forth in [0061]-[0064] to provide statistically relevant (non-random) trends in the data both within the specific time segments and across the duration of the testing (e.g. see [0077]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the modifications disclosed above as taught by Holloway in the system/method of Talish and Uryash, since said modification would provide the predictable results of statistically relevant (non-random) trends in the data both within the specific time segments and across the duration of the testing.
Regarding claim 18, Talish and Uryash disclose the claimed invention but are silent as to the input comprises current physical parameters of the user and the method further comprises: before detecting the input: detecting with the regulatory device baseline physical parameters of the user and recording the baseline physical parameters as a target emotional state; and making a determination that the current physical parameters exceed a predetermined distance from the target emotional state; and based on the determination, triggering the therapeutic stimulation. Holloway teaches that it is known to use such a modification as set forth in [0064], [0076]-[0079] to provide statistically relevant (non-random) trends in the data both within the specific time segments and across the duration of the testing (e.g. see [0077]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the modifications disclosed above as taught by Holloway in the system/method of Talish and Uryash, since said modification would provide the predictable results of statistically relevant (non-random) trends in the data both within the specific time segments and across the duration of the testing.
Claims 9-11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talish and Uryash in view of Goldwasser et al. (Pub. No.: US 2014/0148872 A1); hereinafter referred to as “Goldwasser”.
Regarding claims 9-11, Talish and Uryash disclose the claimed invention but are silent as to before detecting the input, performing a calibration operation by: guiding the user through a plurality of physiological states including at least two of a resting state, a stressed state, and a fatigued state; detecting with the regulatory device calibration physical parameters of the user in each state of the plurality of physiological states; and deriving an individually calibrated profile for the user based at least in part upon at least some of the calibration physical parameters, the deriving of the individually calibrated profile comprises subjecting at least some of the calibration physical parameters to a machine learning algorithm to derive coefficients that are a part of the individually calibrated profile, and when detecting the input, detecting with the regulatory device one or more current physical parameters of the user; based at least in part upon the one or more current physical parameters and the individually calibrated profile, determining a current physiological state of the user; and when the current physiological state comprises stressed or fatigued, responsive to the determination, triggering the therapeutic stimulation. Goldwasser teaches that it is known to use such a modification as set forth in [0021]-[0024], [0033], [0038], [0044] to provide stimulation more tailored to the current mental state the patient is experiencing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use such a modification as taught by Goldwasser in the system/method of Talish and Uryash, since said modification would provide the predictable results of stimulation more tailored to the current mental state the patient is experiencing.
Regarding claims 15 and 17, Talish and Uryash disclose the claimed invention but are silent as to detecting, on the regulatory device, the input comprises detecting current physical parameters of the user; and the method further comprises, based at least in part upon the current physical parameters, determining that a state of stress and detecting, on the regulatory device, the input comprises detecting current physical parameters of the user; and the method further comprises, based at least in part upon the current physical parameters, that user is in a state of fatigue. Goldwasser teaches that it is known to use such a modification as set forth in [0022]-[0024] and [0028] to provide stimulation more tailored to the current mental state the patient is experiencing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use such a modification as taught by Goldwasser in the system/method of Talish and Uryash, since said modification would provide the predictable results of stimulation more tailored to the current mental state the patient is experiencing.

Allowable Subject Matter
Claims 7, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP C EDWARDS whose telephone number is (571)270-1804. The examiner can normally be reached Mon-Fri, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP C EDWARDS/Examiner, Art Unit 3792     

/Amanda K Hulbert/Primary Examiner, Art Unit 3792